Citation Nr: 0730202	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
April 1981 and from December 1990 to May 1991.  The veteran 
was a member of the Army Reserve from April 1981 to December 
1985 and a member of the Army National Guard from December 
1985 to December 1987 and from April 1988 to January 2001.  
National Guard service included active duty for training 
(ACDUTRA) for the periods of May 3, 1986 to May 17, 1986; 
April 18, 1987 to May 2, 1987; September 9, 1989 to September 
23, 1989; May 3, 1997 to May 17, 1997; and August 1, 1998 to 
August 2, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In October 2003, the veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  

In April 2004, the Board remanded this matter to the RO for 
additional development.  

As noted in the prior remand, the veteran raised claims for 
service connection for hepatitis C and for HIV during his 
hearing before the undersigned.  These matters are again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's arteriosclerotic heart disease was 
initially manifest more than one year after his discharge 
from active duty; it was not initially manifest during a 
period of ACDUTRA; and he did not suffer from a myocardial 
infarction during a period of ACDUTRA or inactive duty 
training.  


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In an August 2001 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, what information and evidence is 
needed to substantiate a claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence he had that 
pertained to the claim.  Similar letters were sent to the 
veteran in February 2002 and July 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, post 
service private treatment records and opinions, VA treatment 
records, VA examination reports, and the veteran's own 
statements and evidence he presented.  He also presented 
personal testimony at a hearing before the undersigned Acting 
Veterans Law Judge.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim for service connection, any question as 
to an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  Certain chronic disabilities, such 
as hypertension and/or arteriosclerotic heart disease, are 
presumed to have been incurred in service if manifest or 
aggravated to a compensable degree within one year of 
discharge from active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty, including an acute myocardial infarction, cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 U.S.C.A. § 101(24) (2007).  Active duty 
for training includes full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6 (c)(3) 
(2007).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  

Until "veteran" status is established for a period of active 
duty for training or inactive duty training, the presumption 
of soundness, presumption of aggravation, and the doctrine of 
the benefit of the doubt are not for application as to 
periods of active duty for training or inactive duty 
training.  Laruan v. West, 11 Vet. App. 80, 85 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Consequently, to establish service connection for 
arteriosclerotic heart disease, the evidence must show that 
the veteran's heart disease was manifested during one of his 
periods of active duty or within one year of his discharge 
from either period of service; or that he was diagnosed with 
heart disease during a recognized period of active duty for 
training or that he experienced an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
during a period of inactive duty training.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record, the Board concludes that 
service connection for arteriosclerotic heart disease is not 
warranted.  The medical evidence does not show that the 
veteran was treated for, or diagnosed with hypertension or 
arteriosclerotic heart disease during one of his periods of 
active duty, i.e., from April 1978 to April 1981 or from 
December 1990 to May 1991.  Moreover, both conditions were 
initially manifest and diagnosed more than one year after he 
was discharged from these periods of duty.  Furthermore, the 
medical reports do not show that the veteran was first 
diagnosed with hypertension or heart disease during a period 
of ACDUTRA, and he did not have a myocardial infarction 
during a period of ACDUTRA or inactive duty training.  

A May 9, 1986, service medical record, from a verified period 
of ACDUTRA, showed that the veteran was examined for 
complaints pertaining to his heart.  There was a question 
whether the veteran's cardiac examination was normal.  He was 
assessed with questionable premature "contractions."  

During the veteran's period of ACDUTRA in May 1997, the 
veteran was seen on numerous occasions for complaints of leg 
pain related to an injury he sustained at that time.  The 
notations do not document any instances of high blood 
pressure readings, and there was no indication that the 
veteran was diagnosed with hypertension during that period of 
time.  Subsequently, during a June 1997 National Guard 
periodic physical examination the veteran was diagnosed with 
hypertension.  An August 1997 VA outpatient record confirmed 
that the veteran's private physician started him on 
antihypertensive medications that past June.  The assessment 
was mild hypertension and EKG abnormality.  

A National Guard service medical examination and duty status 
report reflects that on August 1, 1998, during a verified 
period of ACDUTRA, the veteran complained of chest pain and 
left arm numbness.  He was admitted to Palmetto Baptist 
medical center and subsequently discharged later in August 
1998; his final diagnosis was chest pain with negative serial 
studies for myocardial injury.  The records reflect that the 
veteran had an abnormal exercise stress test with 
inferolateral ischemia; however a subsequent diagnostic 
cardiac catheterization revealed normal coronary arteries and 
normal left ventricular function.  Consequently, contrary to 
the veteran's assertions, he was not found to have 
arteriosclerotic heart disease during this episode; hence, a 
grant of service connection based on this incident is not 
warranted.  

In April 1999, the veteran's private physician, C. Devlin, 
M.D., noted that the veteran reported frequent problems with 
exertional dyspnea; however, he had no acute findings on 
chest x-ray and his echocardiogram continued to show good 
heart function.  The doctor opined that he did not think that 
the veteran's dyspnea was cardiac related.  In a July 1999 
record, Dr. Devlin noted that the veteran complained of heart 
palpitations and he commented that the veteran might be 
having tachyarrhythmia's that were not detected on the Holter 
monitor.  Dr. Devlin opined that he did not think that the 
veteran's chest pain was cardiac in etiology.  

An August 1999 Providence hospital record reflects that the 
veteran was assessed with advanced AIDS with Pneumocystis 
pneumonia.  A diagnostic study of the veteran's chest 
revealed mild cardiomegaly.  

In a March 2003 letter, Dr. Devlin reported that the veteran 
had cardiac diagnoses of congestive cardiomyopathy; mild 
mitral valve insufficiency; and mild left ventricular 
dysfunction.  Dr. Devlin opined that it was as likely as not 
that the veteran's fluid around his heart was as a result of 
his military service and hypertension.  

In a July 2004 private medical opinion, M. Bell, M.D. stated 
that he concurred with Dr. Devlin that it was unlikely that 
the veteran's congestive cardiomyopathy was the result of his 
military service and hypertension.  However, Dr. Bell's 
opinion does not indicate that he concurred with Dr. Devlin, 
but that his opinion was, in fact, in direct opposition.  

The veteran was afforded a VA examination in August 2006.  
The physician reviewed the file and opined that it was less 
likely that the veteran's arteriosclerotic heart disease was 
related to his military service.  The examiner explained the 
basis for his opinion on the fact that the veteran's heart 
disease was most likely related to hypertension.  As noted 
above, the veteran's hypertension was initially diagnosed 
many years after his discharge from his second period of 
active duty and it was not diagnosed during a period of 
ACDUTRA.  

The August 2006 VA opinion is more probative than the other 
opinions on the matter because it was based on a full review 
of the veteran's claims folder.  See Winsett, Bloom, supra.  
The Board acknowledges the opinion provided by Dr. Devlin; 
however, it is evident that the physician relied on the 
veteran's recitation of his own medical history, and did not 
base his assessment on his own independent knowledge of the 
veteran's clinical history or on any objective documentation.  
The Board is therefore not bound to accept the medical 
conclusions or opinions of this physician.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

To the extent that the veteran offers his own opinion that he 
has heart disease that is related to his military service, 
the Board notes that his opinion is not probative on the 
issue.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran; however, the 
evidence is not of such approximate balance as to warrant its 
application.  See Gilbert, supra; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Consequently, the Board concludes that 
the claim must be denied.  


ORDER

Service connection for arteriosclerotic heart disease is 
denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


